 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA

 9   JOEL BAUER & ASSOCIATES, INC., a               Case No. 2:18-cv-09887-DSF MRW
10   California corporation
   a                  Plaintiff                     ORDER CONTINUING ORDER TO
11           vs.                                    SHOW CAUSE RE: DISMISSAL
     SABRINA GIBSON HAWKINS, an
12   individual; SOCIAL SUCCESS
     PARTNERS, LLC, an Arizona Limited
13
     Liability Company, STRATEGIC
14   MARKETING MANAGEMENT, LLC, an
     Arizona Limited Liability Company;
15   WPENGINE, INC., a Delaware
     corporation and DOES 1 through 10,
16   inclusive
                      Defendants.
17

18

19         Having considered the Plaintiff’s Response to the Order to Show Cause Re:
20   Dismissal entered on October 9, 2019 (“the OSC”), and the Declaration of Plaintiff’s
21
     Counsel, and good cause appearing therefor,
22
           IT IS HEREBY ORDERED THAT the OSC Re: Dismissal is hereby continued to
23
     January 6, 2020.
24

25                IT IS SO ORDERED.
26   DATED: November 12, 2019
27                                            Honorable Dale S. Fischer
28
                                              UNITED STATES DISTRICT JUDGE
